Exhibit 10.4

International

AUTODESK, INC.

2012 EMPLOYEE STOCK PLAN

STOCK OPTION AGREEMENT

Autodesk, Inc., a Delaware corporation (the “Company”), has granted to the
Employee (the “Participant”) named on the Notice of Grant of Stock Options (the
“Notice of Grant”) which is attached hereto an option (the “Option”) to purchase
that number of Shares set forth on the Notice of Grant at the exercise price per
Share set forth on the Notice of Grant (the “Exercise Price”), subject to all of
the terms, definitions and provisions in this Agreement and the Company’s 2012
Employee Stock Plan (the “Plan”), which is incorporated herein by reference. The
terms defined in the Plan shall have the same defined meanings in this
Agreement.

1. Nature of Option. This Option is not intended to qualify as an Incentive
Stock Option under Section 422 of the Code. This Option is intended to be a
Nonstatutory Stock Option.

2. Vesting Schedule. Except as provided in Section 3 or Section 6, the Option
awarded by this Agreement shall vest in accordance with the vesting provisions
set forth in the Notice of Grant. Shares scheduled to vest on a certain date or
upon the occurrence of a certain condition shall not vest in Participant in
accordance with any of the provisions of this Agreement, unless Participant
shall have been an Employee from the Date of Grant until the date such vesting
occurs.

3. Administrator Discretion. Unless otherwise expressly prohibited herein, the
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Option at any time, subject
to the terms of the Plan. If so accelerated, the balance or some portion of the
balance, as applicable, of the Option shall be considered as having vested as of
the date specified by the Administrator. Pursuant to Section 6 of this
Agreement, notwithstanding the generality of the foregoing, all unvested Options
shall vest and become fully exercisable as of the death or Disability of the
Participant.

4. Exercise of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement. This Option shall be exercisable
in a manner and pursuant to such procedures as the Administrator may determine,
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan (the “Exercise Notice”). Such Exercise
Notice shall be properly completed and delivered in such manner as the
Administrator may determine (including electronically). Payment of the Exercise
Price may only be made in such manner as described below, and if appropriate,
shall accompany the Exercise Notice. This Option shall be deemed to be exercised
upon receipt by the Company (or its designated representative) of the Exercise
Notice and completion of payment of the Exercise Price.

5. Method of Payment.

(a) For Participants in countries other than China, India, Italy and Romania:

Payment of the aggregate Exercise Price shall be by any of the following, or a



--------------------------------------------------------------------------------

combination thereof, at the election of the Participant:

(i) cash;

(ii) check;

(iii) delivery of a properly executed Exercise Notice together with irrevocable
instructions to an agent of the Company to sell the Shares and promptly deliver
to the Company that portion of the sale proceeds required to pay the Exercise
Price (and any applicable withholding taxes).

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Unless otherwise specified
in Section 25, assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Participant on the date the Option
is exercised with respect to such Exercised Shares. This Option may not be
exercised for a fraction of a share.

(b) For Participants in China, India, Italy and Romania, please refer to
Section 25.

6. Termination Exercise and Vesting Period.

(a) Exercise and Vesting, Generally. Subject to Applicable Laws and the other
provisions of this Section 6, (i) this Option will vest in accordance with
Section 2 and (ii) if the Participant ceases to be an Employee, he or she may,
but only within three (3) months (or such other period as may be provided in the
Notice of Grant (an “Alternative Exercise Period”), which shall supersede the
three (3) month period) after the date Participant ceases to be an Employee,
exercise this Option to the extent that he or she was entitled to exercise it as
of the date of such cessation. To the extent he or she was not entitled to
exercise this Option as of the date of such cessation, or if he or she does not
exercise the Option within the time specified herein, the Option shall
terminate.

(b) Exercise and Vesting upon Disability. Notwithstanding Section 6(a), if
Participant ceases to be an Employee by reason of his or her Disability during
the term of this Option, all Options shall vest and become fully exercisable as
of the date of such cessation and the Participant may, but only within twelve
(12) months from the date of such cessation, exercise his or her Option. If he
or she does not exercise such Option within the time specified herein, the
Option shall terminate.

(c) Exercise and Vesting upon Death. Notwithstanding Section 6(a), in the event
of the death of the Participant during the term of this Option and while an
Employee, the Option shall vest and become fully exercisable as of the date of
death, and may be exercised, at any time within twelve (12) months following the
date of death, by Participant’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance. If such estate or person does not
exercise such Option within the time specified herein, the Option shall
terminate.

(d) Exercise and Vesting under the Executive Change in Control Program.
Notwithstanding Section 6(a), if Participant is subject to the Company’s
Executive Change in Control Program on his or her Termination Date (defined
below), upon any termination without Cause (defined below) or for Good Reason
(defined below) following a Change of Control (defined below), the Option shall
vest in accordance with the Company’s Change in Control Program in effect as of
the Termination Date. For purposes of this Section 6(d), “Cause”, “Change of
Control”, “Good Reason” and “Termination Date” shall have the meaning set forth
in the version of the Company’s Executive Change in Control Program, as in
effect on the Termination Date.

 

2



--------------------------------------------------------------------------------

(e) Exercise and Vesting upon Termination for Cause or Employment with
Competitor. Notwithstanding Section 6(a), if the Option granted to Participant
herein is an NSO subject to an Alternative Exercise Period (as defined in
Section 6(a)), the following termination provisions shall also apply to the
Option:

(i) In the event that Participant is terminated for Cause (as defined below),
then he or she may only exercise this Option within three (3) months after the
date Participant ceases to be an Employee. To the extent Participant was not
entitled to exercise this Option as of the date of such cessation, or if
Participant does not exercise the Option within the time specified herein, the
Option shall terminate. For purposes of this Section 6, “Cause” shall have the
meaning set forth either (i) in Participant’s employment agreement with the
Company, if any, or (ii) if Participant has no such employment agreement with
the Company, in the version of the Company’s Executive Change in Control
Program, as in effect on the Termination Date (as such term is defined in the
Executive Change in Control Program).

(ii) If, Participant accepts employment with a Competitor (as defined below)
prior to the date Participant terminates employment with the Company, as
determined by the Company in its sole discretion, Participant may only exercise
this Option within three (3) months after the date Participant ceases to be an
Employee of the Company. In such case, the Company will notify Participant of
the reduction in post-termination exercise period applicable to this Option and
if no notice is provided by the Company during the three (3) month period
following the date Participant ceases to be an Employee, the post-termination
exercise period for this Option will be determined based on the provisions of
this Section 6 without regard to this paragraph. For purposes of this Section 6,
“Competitor” shall mean the list of competitors as set forth in the Form 10-K
most recently filed by the Company with the Securities Exchange Commission,
determined as of the date of termination of employment.

(f) Notwithstanding the foregoing, in no event may this Option be exercised
after the Expiration Date and this Option may be subject to earlier termination
as provided in the Plan.

7. Tax Obligations. Unless otherwise specified in Section 25, the Company and
its Subsidiaries shall assess tax and social insurance contribution liability
and requirements in connection with the Participant’s participation in the Plan,
including, without limitation, tax liability and social insurance contribution
liability associated with the grant or exercise of the Option or sale of the
underlying Shares (the “Tax Liability”). These requirements may change from time
to time as laws or interpretations change. Regardless of the Company’s or any
Subsidiary’s actions in this regard, the Participant hereby acknowledges and
agrees that the Tax Liability shall be the Participant’s ultimate responsibility
and liability. The Participant agrees as a condition of his or her participation
in the Plan to make arrangements satisfactory to the Company and its
Subsidiaries to enable it to satisfy all withholding, payment and/or collection
requirements associated with the satisfaction of the Tax Liability, including
authorizing the Company or the Subsidiary to: (i) withhold all applicable
amounts from the Participant’s wages or other cash compensation due to the
Participant, in accordance with any requirements under the laws, rules, and
regulations of the country of which the Participant is a resident, and/or
(ii) act as the Participant’s agent to sell sufficient Shares for the proceeds
to settle such requirements. Furthermore, the Participant agrees to pay the
Company or the Subsidiary any amount the Company or any Subsidiary may be
required to withhold, collect or pay as a result of the Participant’s
participation in the Plan or that cannot be satisfied by deduction from the
Participant’s wages or other cash compensation paid to the Participant by the
Company or the Subsidiary or sale of the Shares acquired under the Plan. The
Participant acknowledges that he or she may not participate in the Plan and the
Company and the Subsidiary shall have no obligation to deliver Shares until the
Tax Liability has been satisfied by the Participant.

 

3



--------------------------------------------------------------------------------

8. Rights as Stockholder. Subject to Applicable Law, neither Participant nor any
person claiming under or through Participant shall have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares (which may be
in book entry form) shall have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to Participant.
After such issuance, recordation and delivery, unless otherwise specified in
Section 25, Participant shall have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares, subject to Applicable Law.

9. Acknowledgments. In accepting the Option, the Participant acknowledges that:

(a) Any notice period mandated under Applicable Laws shall not be treated as
continuous service for the purpose of determining the vesting of the Option; and
the Participant’s right to receive Shares in settlement of the Option after
termination of service, if any, will be measured by the date of termination of
the Participant’s service and will not be extended by any notice period mandated
under Applicable Laws. Subject to the foregoing and the provisions of the Plan,
the Company, in its sole discretion, shall determine whether the Participant’s
service has terminated and the effective date of such termination.

(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(c) The grant of this Option is a one-time benefit which does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options. All decisions with respect to future Option grants, if any,
will be at the sole discretion of the Company.

(d) The Participant’s participation in the Plan shall not create a right to
continued service with the Company (or any Subsidiary).

(e) The Participant is voluntarily participating in the Plan.

(f) The Option is an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company (or any Subsidiary),
and which is outside the scope of the Participant’s employment contract, if any.

(g) The Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance payments,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. This
applies to any payment even in those jurisdictions requiring such payments upon
termination of employment.

(h) The Option grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Option grant will not be
interpreted to form an employment contract with any Subsidiary.

(i) The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the Participant obtains Shares upon exercise of the Option,
the value of those Shares may increase or decrease.

 

4



--------------------------------------------------------------------------------

(j) This Option has been granted to the Participant in the Participant’s status
as an employee of the Company or its Subsidiaries.

(k) Any claims resulting from this Option shall be enforceable, if at all,
against the Company.

(j) There shall be no additional obligations for any Subsidiary employing
Participant as a result of this Option.

(k) THE VESTING OF THE OPTIONS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (OR THE SUBSIDIARY
EMPLOYING THE PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF OPTIONS OR, AS APPLICABLE, ACQUIRING SHARES HEREUNDER. THE
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN
EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
SUBSIDIARY EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN
EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices. Unless otherwise specified in Section 25, any notice to
be given to the Company under the terms of this Agreement shall be addressed to
the Company at Autodesk, Inc., c/o Stock Administrator, 111 McInnis Parkway, San
Rafael, CA 94903, or at such other address as the Company may hereafter
designate in writing.

11. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this Option and the rights and privileges conferred hereby shall
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this Option, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this Option and the rights and privileges conferred hereby
immediately shall become null and void.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Data Privacy Consent. The Participant hereby explicitly and unambiguously
consents to the collection, use, processing and transfer, in electronic or other
form, of the Participant’s personal data as described in this Agreement by and
among the Company and each Subsidiary for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

(a) The Participant understands that the Company (or any Subsidiary) holds
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares or directorships held in the Company or a Subsidiary, details
of all Options or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or

 

5



--------------------------------------------------------------------------------

outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).

(b) The Participant understands that Data may be transferred to and processed by
any third parties (including, but not limited to administrators of equity plan
software systems, human resource data systems and brokerage systems) assisting
in the implementation, administration and management of the Plan without further
notification, that these recipients may be located in the Participant’s country
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections which offer less protection than the Participant’s country.
The Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data outside of the Participant’s country and further transfers
thereafter as may be required to a broker or other third party with whom the
Participant may elect to deposit any Shares acquired upon settlement of the
Option. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan but the Data may be stored and used for further reference after the
Participant’s participation in the Plan has been terminated. The Participant
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Participant’s local human resources
representative. The Participant understands that giving personal data is
voluntary. The Participant understands, however, that refusing or withdrawing
the Participant’s consent may affect the Participant’s ability to participate in
the Plan. For more information on the consequences of the Participant’s refusal
to consent or withdrawal of consent, the Participant understands that he or she
may contact the Participant’s local human resources representative.

14. Additional Conditions to Issuance of Stock. The Company shall not be
required to issue any certificate or certificates for Shares hereunder (in book
entry form or otherwise) prior to fulfillment of all the following conditions:
(a) the admission of such Shares to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any Applicable Law or under the rulings or
regulations of the Securities and Exchange Commission or any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable; (c) the obtaining of any approval or other clearance
from any governmental agency, which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of vesting or exercise of the
Options as the Administrator may establish from time to time for reasons of
administrative convenience.

If at any time the Company shall determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to the Participant (or his or her estate), such issuance shall not occur
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company. The Company shall make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
Participant’s exercise of Options and/or sale of Shares may

 

6



--------------------------------------------------------------------------------

be subject to any market blackout period that may be imposed by the Company and
must comply with the Company’s insider trading policies and any other applicable
securities laws.

15. Currency Exchange Risk. The Participant agrees and acknowledges that the
Participant shall bear any and all risk associated with the exchange or
fluctuation of currency associated with the Option, including without limitation
the exercise of the Option or sale of the Shares (the “Currency Exchange Risk”).
The Participant waives and releases the Company and its Subsidiaries from any
potential claims arising out of the Currency Exchange Risk.

16. Exchange Control Requirements. Unless otherwise specified in Section 25, the
Participant agrees and acknowledges that the Participant shall comply with any
and all exchange control requirements applicable to the Option and the sale of
Shares and any resulting funds including, without limitation, reporting or
repatriation requirements.

17. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

18. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement. The Administrator shall, in
its absolute discretion, determine when such conditions have been fulfilled.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

22. Modifications to the Agreement. This Agreement, the Plan and the Notice of
Grant constitute the entire understanding of the parties on the subjects
covered. Participant expressly warrants that he or she is not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Agreement or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company.

 

7



--------------------------------------------------------------------------------

23. Amendment, Suspension or Termination of the Plan. By accepting this Option,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

24. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of Marin County, California, or the federal courts for the United States
for the District of Northern California, and no other courts, where this Option
is made and/or to be performed.

25. Additional Matters. The following provisions apply to Participants in the
country noted:

India, Italy and Romania:

A new Section 25 shall be added as follows:

Notwithstanding any provisions in the Plan to the contrary, the methods of
exercise available to the Participant are restricted. Full payment of the
Exercise Price for the Shares to be purchased on exercise of the Option must be
made using the “cashless” exercise method. Upon the Participant’s delivery of a
properly executed Exercise Notice together with irrevocable instructions to a
broker, agent or other third party approved by the Company, such broker, agent
or other third party will simultaneously sell all of the Shares that the
Participant is entitled to upon exercise, use the proceeds to pay the Exercise
Price (plus any applicable fees and/or taxes) and remit the balance to the
Participant in cash.

In connection with the payment procedure described in the foregoing paragraph,
the Participant will be required to sell all of the Shares the Participant
elects to exercise and will not be permitted to retain any of the Exercised
Shares. No Shares shall be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with Applicable Laws. This Option may not be
exercised for a fraction of a share.

Hong Kong

A new Section 25 shall be added as follows:

WARNING: The contents of this Agreement and the Plan have not been reviewed by
any regulatory authority in Hong Kong. The Participant is advised to exercise
caution in relation to the offer of the Option. If the Participant is in any
doubt about any of the contents of this document, the Participant should obtain
independent professional advice.

The Shares issued upon exercise of this Option have not been offered or sold and
will not be offered or sold in Hong Kong by means of any document other than in
other circumstances which do not result in the document being a “prospectus” as
defined in the Companies Ordinance (Chapter 32 of the Laws of Hong Kong) or
which do not constitute an offer to the public within the meaning of that
ordinance.

 

8



--------------------------------------------------------------------------------

This Agreement and the information contained herein may not be used other than
by the Participant and may not be reproduced in any form or transferred to any
person in Hong Kong.

This Option is not an offer for sale to the public in Hong Kong and it is not
the intention of the Company that this Option or the Shares be offered for sale
to the public in Hong Kong.

The Participant acknowledges and agrees that any and all Shares allotted or
issued pursuant to the terms and conditions of the Plan are issued to the
Participant for his or her own account and not with a view to all or any of
those Shares being offered for sale to the public. The Participant may not sell
or offer to sell any Shares issued to him or her within six months following the
date of the issue of such Shares. By accepting the Shares, the Participant
acknowledges and agrees that he or she is bound by the provisions of the
certificate of incorporation or bylaws of the Company, as amended (including any
provisions restricting the sale or transfer of such Shares) and the Plan and
that any subsequent sale or transfer of the Shares must be undertaken in
accordance with all Applicable Laws and regulations and that no documentation
issued by the Company to the Participant in respect of the Options or the Shares
may be disseminated or disclosed to any person at any time.

Sweden

A new Section 25 shall be added as follows:

Participant acknowledges and agrees to consent to the handling registration and
publication of personal data according to the Swedish Personal Data Act, if
applicable.

United Arab Emirates

A new Section 25 shall be added as follows:

This Option has not been approved or licensed by the UAE Central Bank or any
other relevant licensing authorities or governmental agencies in the United Arab
Emirates. This Option is strictly private and confidential and has not been
reviewed by, deposited or registered with the UAE Central Bank or any other
licensing authority or governmental agencies in the United Arab Emirates. This
Option is being issued from outside the United Arab Emirates to a limited number
of Employees of Autodesk Middle East (Representative Office) and must not be
provided to any person other than the original recipient and may not be
reproduced or used for any other purpose.

China:

With respect to a Participant who is a Chinese national, a new Section 25 shall
be added as follows:

State Administration of Foreign Exchange (“SAFE”) Regulations. Participant’s
ability to exercise the Option by paying cash and converting the proceeds from
the sale of the Shares into local currency shall be contingent upon the Company
or its Subsidiary maintaining approval from the SAFE for the related foreign
exchange transaction and the maintenance of a SAFE-approved bank account. The
receipt of funds by Participant from the sale of the Exercised Shares and the
conversion of those funds to the local currency must be approved by SAFE. In
order to comply

 

9



--------------------------------------------------------------------------------

with the SAFE regulations, the proceeds from the sale of the Shares must be
repatriated into China through a SAFE-approved bank account set up and monitored
by the Company or its Subsidiary. Participant may contact his or her local Human
Resource office for more details about the SAFE approved bank account.

In addition, the Company in its sole discretion may require certain
administrative procedures, including, without limitation, procedures similar to
those set forth below in connection with the operation of the Plan and the
Participant’s Option:

(a) Require Cashless Exercise. The Company may require full payment of the
Exercise Price for the Shares to be purchased on exercise of the Option must be
made using the “cashless” exercise method. Upon the Participant’s delivery of a
properly executed Exercise Notice together with irrevocable instructions to a
broker, agent or other third party approved by the Company, such broker, agent
or other third party will simultaneously sell all of the Shares that the
Participant is entitled to upon exercise, use the proceeds to pay the Exercise
Price (plus any applicable fees and/or taxes) and remit the balance to the
Participant in cash through the SAFE-approved bank account; or

(b) Require Shares Held by Brokerage Firm and Proceeds Flow Through Designated
Account Upon Eventual Sale of Shares. Notwithstanding any provisions concerning
the exercise of the Option and the issuance of Shares set forth in this
Agreement and the Plan, Shares will not be delivered to Participant when the
Option is exercised. Rather, upon exercise of the Option, the Company places
restrictions on the Shares issued in connection therewith such that irrespective
of whether the Participant remains an Employee of the Company (or any
Subsidiary), the Shares remain in the Participant’s original designated account
with the broker, agent or other third party approved by the Company until the
Participant provides instructions to such broker, agent or other third party
approved by the Company to sell the Shares. From the sale proceeds, the Company
will withhold an amount equal to the applicable taxes, commissions, and fees.
The remaining proceeds from the sale of the Shares will be remitted to
Participant. As a result of the same-day-sale, actual Shares will not be
delivered to Participant when the Option is exercised. By accepting the Option,
the Participant hereby irrevocably and without further notice appoints the
Company as the Participant’s agent and authorizes the Company, any Subsidiary,
and the brokerage firm to take any and all actions necessary to implement the
same-day-sale of Shares described in this paragraph.

Israel

Section 1 above shall be amended to add the following language at the end
thereof:

References to the Plan will be deemed to include the Sub-Plan for Israeli
Participants (the “Sub-Plan”). This Option is intended to qualify as a 102
Capital Gains Track Award, subject to the terms and conditions of
Section 102(b)(2) and 102(b)(3) of the Income Tax Ordinance (New Version) – 1961
(the “ITO”), the Plan and the Trust Agreement, entered into between the Company
and ESOP Management and Trust Services Ltd. (the “Trustee”). The Options will be
registered in the name of the Trustee as required to qualify under Section 102,
for the benefit of the Participant. Participant shall comply with the ITO, the
Rules, and the terms and conditions of the Trust Agreement entered into between
the Company and the Trustee (the “Ttrust Agreement”). References to the issuance
of Shares to Participant shall be deemed to include the words “or the Trustee”.
References to “Applicable Law” shall be deemed to include Section 102 of the
ITO.

 

10



--------------------------------------------------------------------------------

Section 102 Compliance. By accepting this Option, the Participant acknowledges
and agrees that: (a) the Option is granted under and governed by the Plan,
Sections 102(b)(2) and 102(b)(3) of the ITO and the Rules promulgated in
connection therewith, and the Trust Agreement; (b) the Shares issued upon
exercise of the Option will be issued to the Trustee to hold on behalf of the
Participant, pursuant to the terms of Section 102 of the ITO and the Trust
Agreement, and (c) the Participant is familiar with the terms and provisions of
the ITO, particularly the “Capital Gains Track” described in Sections 102(b)(2)
and 102(b)(3) thereof, and will not require the Trustee to release or sell the
Shares during the Required Holding Period (defined in the Sub-Plan), unless
permitted to do so by Applicable Law.

Section 4 above shall be amended to add the following language at the end
thereof:

Trustee. The Trustee will hold the Options or the Shares to be issued upon
exercise of the Options for the Required Holding Period, as set forth in the
Plan. The Participant hereby undertakes to release the Trustee from any
liability in respect of any action or decision duly taken and bona fide executed
in relation to the Plan, or any Option or Share granted thereunder. The
Participant agrees to execute any and all documents which the Company or the
Trustee may reasonably determine to be necessary in order to comply with the ITO
and particularly the Rules. This Option shall be deemed to be exercised upon
receipt by the Trustee or the Company (or its designated representative) of the
Exercise Notice and completion of payment of the Exercise Price. The Company
will notify the Trustee of any exercise of Options. If such notification is
delivered during the Required Holding Period, the Shares issued upon the
exercise of the Options shall be issued in the name of the Trustee, and held in
trust on the Participant’s behalf by the Trustee. In the event that such
notification is delivered after the end of the Required Holding Period, the
Shares issued upon the exercise of the Options shall either (i) be issued in the
name of the Trustee, subject to the Trustee’s prior written consent, or (ii) be
transferred to the Participant directly, subject to compliance with applicable
mandatory withholding of taxes as set forth in the Plan.

Section 5(a) above shall be amended to add the following language at the end
thereof:

Notwithstanding the other provisions of this Agreement or the Plan, for income
tax purposes the Exercised Shares will not be considered transferred to the
Participant on the date the Option is exercised with respect to such Exercised
Shares.

Section 7 above shall be deleted in its entirety and replaced by the following
language:

Withholding of Taxes. To the extent required by Applicable Law on any date the
Participant is required to recognize taxable income with respect to the Options,
the Participant will be required to pay, and the Trustee and/or the Company will
withhold, an amount which will enable the Company and/or the Trustee to satisfy
its obligation to withhold any federal, state, local or other withholding taxes
arising on such date the Participant is required to recognize taxable income
with respect to the Options. The Company, in its sole discretion, may, to the
extent permitted by Applicable Law, require or otherwise allow the Trustee or
the Company to withhold and/or the Participant to pay such withholding taxes by
(i) cash from the Participant’s account at the broker designated by the Company
for such purpose, (ii) the selling of sufficient Shares on the Tax Date or such
other date the Participant is required to recognize taxable income with respect
to the Options, (iii) deductions from compensation payable to the Participant or
(iv) any other method permitted by Applicable Law.

 

11



--------------------------------------------------------------------------------

Section 8 above shall be amended to add the following language at the end
thereof:

The rights of the Participant with respect to the voting of the Shares and
receipt of dividends and distributions on such Shares shall be subject to the
requirements of Section 102 of the ITO.

Section 10 above shall be deleted in its entirety and replaced by the following
language:

Address for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company at Autodesk, Inc., 111 McInnis
Parkway, San Rafael, CA 94903, or at such other address as the Company may
hereafter designate in writing, unless otherwise expressly instructed by the
Company or the Trustee with respect to a specific type of notice.

 

12